Citation Nr: 1207028	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected lymphoma and/or prostate cancer.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefit sought on appeal. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

In this case, the Board observes that there are no VA treatment records dated after February 2011 and no private treatment records dated after October 2010.  However, it was noted in a medical record that the Veteran would be seen again by his private physician in October 2011 even though he was also receiving treatment at VA.  A December 2008 private treatment record also reflects that the Veteran received a MRI at "Middletown," but the MRI report is not of record.  Therefore, the RO should attempt to obtain any outstanding records that may be pertinent to the issue on appeal.

VA is also obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran's service treatment records document a complaint of back pain in August 1966, and he is currently service-connected for prostate cancer and cutaneous marginal zone B-cell lymphoma.  The medical evidence also reflects his current complaints of back pain, as well as diagnoses of spinal stenosis, disc herniation, and degenerative disc disease. VA treatment records further note that the Veteran experienced back pain after receiving radiation therapy for his service-connected disability.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any current back disorder that may be present.   

In addition, the Board observes that there is notice letter associated with the claims file that informed the Veteran that he had been granted disability benefits from the Social Security Administration (SSA).  There is also a statement from a private physician that had been submitted to SSA regarding a psychological disorder.  However, the claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based, and thus, it is unclear as to whether a back disorder may have also been considered in the determination.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Federal Circuit has noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records.  Instead, VA must obtain only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, they are only required as long as a reasonable possibility exists that the records are relevant to the veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). As this case is already being remanded for further development, the RO should take this opportunity to obtain and associate the Veteran's SSA records with the claims file. 

Lastly, the Board observes that additional evidence has been received, namely VA and private treatment records, which were not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence should be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1.  The AMC/RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

2.  The AMC/RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for a MRI from "Middletown" and any private medical dated records dated from October 2010 to the present.


The RO should obtain any outstanding VA medical records pertaining to a back disorder.

3.   After the foregoing development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran's service treatment records document a complaints of low back pain in August 1966, and he was noted as having been caught between a truck and trailer in service.  He is also service-connected for prostate cancer and cutaneous marginal zone B-cell lymphoma and has contended that he developed a back disorder as a result of his treatment for those disorders.

The examiner should identify all current back disorders.  For each diagnosis, he or she should comment as to whether it is at least as likely as not that that the disorder is causally or etiologically related to the Veteran's military service, including his complaints of back pain in August 1966 and his experience being caught between a truck and trailer in service.  The examiner should also state whether it is at least as likely as not that that the disorder is either caused by or permanently aggravated by the Veteran's service-connected prostate and lymphoma, including his treatment for those disorders. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

In rendering his or her opinion, the examiner should consider the following evidence:

a. An August 1966 service treatment note indicating that the Veteran was treated for back pain due to bending;

b. A January 1968 service treatment note stating that the Veteran had been caught in between a truck and a trailer;

c. A normal April 1968 separation examination and accompanying self report of medical history reflecting no complaints of back pain;

d. A February 1995 VA treatment note indicating the Veteran's complaint of back pain;

e. The Veteran's March 1997 statement that he experienced a "crush" injury in service;

f. A November 1998 vocational assessment showing that the Veteran reported no health complaints due to his military service;

g. A November 1999 VA note showing treatment for left lower extremity lumbar radiculopathy;

h. A December 1999 VA treatment note stating that the Veteran attributed his back pain to an in-service crush injury;

i. A June 2000 x-ray report showing minimal dextroscoliosis of the lumbar spine and a June 2000 treatment note diagnosing chronic back pain;

j. An April 2008 VA physical therapy note observing that the Veteran experienced a motor vehicle accident in service, diagnosing degenerative disc disease, and noting that he would be getting radiation therapy from Yale for prostate cancer;

k. An April 2008 VA x-ray showing degenerative disc disease and a September 2008 note observing paraspinous muscle pain in the lumbosacral region;

l. A November 2008 note diagnosing chronic low back pain without radiculopathy;

m. A February 2009 VA neurosurgical evaluation stating back pain was not likely due to MRI findings, but observing that the MRI showed lumbar stenosis and disc herniation;

n. A September 2009 note observing that the Veteran experienced low back pain after receiving radiation therapy;

o. An October 2009 private treatment note observing that a bone scan was negative; and 

p. An April 2010 x-ray showing degenerative changes in the lumbar spine.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AMC/RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.  If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


